GOLDTHWAITE, J.
1. In the condition of this case upon the record, it seems quite clear to us, the evidence of the attachment of the debt due from the defendant to Briggs, was proper, and that for two reasons- In the first place, if the plaintiff has any beneficial interest in these notes, that is not made te appear, and the reasonable inference arising from the circumstance that all the consideration passed from Briggs is, that the plaintiff was merely his agent in the whole transaction. In this view of the case we consider the rule to be well settled, that when the suit is in the name of one person, it may be shown that the entire interest is in another, so as to let in a defence against the one having the real interest. [Story on Ag. § 404-5-7, and cases there cited; see also Bowen v. Snell, 9 Ala. Rep. 481.]
2. The other reason on which the evidence was admissible is, that it went to the consideration of the notes. These it seems were taken by the plaintiff for a debt due to Briggs, and without authority from him. For the protection of the defendant, they were to remain with Curry until the arrangement received the concurrence of Briggs. Until that concurrence was given, it is clear the defendant was not dis*340charged from accounting to him for the rents, &c. If the attachment then, was levied before this concurrence was signified, can any one doubt the attaching creditor would be entitled to condemn the money due from the defendant? We think the right so to attach the debt is manifest, and if exerted here, there was a failure of consideration. In either of these views, the cases cited by the plaintiff have no influence on the case before us.
In our judgment there is no error in the admission of the evidence. Judgment affirmed.